Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a white film as claimed in claims 1 and 2.  The closest prior art of record is Ohira et al. (US Patent Application No. 2012/0320600).  Ohira et al. teach a white film comprising at least a layer including a polyester resin, a thermoplastic resin incompatible with the polyester resin and an inorganic particle.  Ohira et al. fail to teach wherein the thermoplastic resin forms a domain in the layer, wherein a formula (1) is satisfied wherein Bw represents a mass of a suspended insoluble matter generated by dissolving the white film in hexafluoroisopropanol and removing a precipitate, and Cbw represents a mass of an inorganic particle in the suspended insoluble matter. 0.01 < Cbw/(Bw – Cbw) < 1…(1).  Ohira et al. also fails to teach the layer including voids in which the thermoplastic resin functions as nuclei, wherein in a vertical section of the white film, the thermoplastic resin has sections including the inorganic particle inside, and NB2/NB1 x 100 (%) is 15% or more wherein NB1 represents a number of the sections of the thermoplastic resin, the sections including the inorganic particle inside.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        8/11/2022